Citation Nr: 1207479	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  06-23 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had verified active military service from November 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to service connection for PTSD. 

In January 2007, a hearing before the undersigned Acting Veterans Law Judge was held at the Board.  A transcript of that hearing is of record. 

In an October 2007 decision, the Board found that new and material evidence had been submitted to reopen the claim which had been previously denied.  The Board remanded the issue on the merits to the RO via the Appeals Management Center (AMC) for development.  

The Board notes that other psychiatric disorders have been diagnosed in the record.  However, the Board need not address these at this time, as it previously denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, in August 2003.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board erred in not considering the scope of the veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

In a February 2011 decision, the Board denied the Veteran's claim for service connection for PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 order, the Court granted a joint motion and remanded the appeal for further adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Pursuant to the joint motion, the Board finds that further development is necessary on the claim on appeal.

The Veteran contends that she has PTSD due to traumatic events during her service in the Southwest Asia theater of operations.  One of her claimed in-service stressors is seeing dead bodies while serving in Saudi Arabia.  She has also reported that she was in an area that was bombed and received mortar attacks.  

The Veteran's service personnel records reflect that she was recommended for an Army achievement medal for displaying consistent commitment for the success of the unit's combat support mission of the evacuation and treatment of casualties for the period from January 1991 to March 1991 while deployed in the Gulf War.  This indicates that she may have been exposed to dead bodies, bombings, and mortar attacks; however, the Board finds that an attempt to verify these stressors must be made.  The Board will seek a more detailed description from the Veteran regarding these stressors.

The medical evidence reflects a diagnosis of PTSD primarily due to an alleged rape in service but also due to seeing dead bodies in service.  However, there is no PTSD diagnosis based on the stressor of seeing dead bodies in service or the allegation of being in an area that was bombed and received mortar attacks.  Rather, the diagnosis has been primarily based upon the Veteran's allegation of being raped.  Thus, the Board finds that a VA examination is necessary to determine whether the Veteran has PTSD due solely to these in-service stressors if they are determined to be consistent with the Veteran's service in the Persian Gulf.  In other words, if these stressors are determined to be consistent with the Veteran's service, then a VA examination should be scheduled.  If they are deemed to be not consistent with the Veteran's service, then a VA examination is not necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and ask her to provide more detailed facts regarding the stressors she has described while serving in the Persian Gulf.  Specifically, she should be asked the following questions:

(i) What dead bodies did you see?  For example, were they American?

(ii) Where did you see dead bodies?  For example, where were you stationed when you saw the dead bodies?

(iii) Approximately when did you see dead bodies (month and year)?

(iv) Where were you when the area you were in was bombed?  Can you provide an approximate time frame (month and year)?  

(v) Where were you when the area you were in received mortar attacks?  Can you provide an approximate time frame (month and year)?  

2.  The AMC/RO should wait to receive the Veteran's response regarding the in-service allegations before contacting the Joint Services Records Research Center (JSRRC).  However, even if the Veteran does not respond, the AMC/RO should contact the JSRRC.  Request the unit history of the 429th Medical Battalion from January 1991 to May 1991.  All material produced by the requested search, as well as the document(s) generated to request the search, should be incorporated into the record.  The AMC/RO should determine if the Veteran's alleged stressors of seeing dead bodies and being in an area that was bombed and received mortar attacks are consistent with her service.

3.  If the stressor(s) of seeing dead bodies and/or being in an area that was bombed or received mortar attacks is/are determined to be consistent with the Veteran's service in the Persian Gulf, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of her current PTSD.  The claims file should be reviewed and all indicated studies should be conducted.

The examiner should provide an opinion answering the following questions: 

(i) Is the claimed stressor adequate to support a diagnosis of PTSD?

(ii) If PTSD is diagnosed, are the Veteran's symptoms related to the claimed stressor(s)?  The examiner should also provide an opinion as to whether it is at least as likely as not that the diagnosis of PTSD is supportable solely by the stressor(s) of seeing dead bodies in service or being in an area that was bombed and/or received mortar attacks.  In other words, not based upon the sexual assault.

(iii) If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for the diagnosis.

The rationale for all opinions expressed should be provided.  

4.  After completing the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

